                                            Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 1 of 11




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            CONVERSANT WIRELESS LICENSING                    Case No.15-cv-05008-NC
                                  11        S.A.R.L.,,
                                                                                             ORDER GRANTING
                                                        Plaintiff,
Northern District of California




                                  12                                                         DEFENDANT’S MOTION FOR
 United States District Court




                                                                                             A FINDING OF
                                  13               v.                                        UNENFORCEABILITY OF U.S.
                                                                                             PATENT NO. 6,477,151
                                  14        APPLE, INC.,
                                                                                             Re: Dkt. No. 547
                                  15                    Defendant.
                                  16
                                  17            On remand from the Federal Circuit, defendant Apple, Inc. moves for a finding of
                                  18   unenforceability of U.S. Patent No. 6,477,151 (“‘151 patent”) held by plaintiff Conversant
                                  19   Wireless Licensing S.A.R.L. See Dkt. No. 547. The Court must address a single, narrow
                                  20   issue: whether some inequitable consequence flowed from Nokia’s failure to disclose its
                                  21   intellectual property rights before a standard setting organization. If so, the Court must
                                  22   apply the doctrine of implied waiver and find the ‘151 patent unenforceable. For the
                                  23   reasons stated below, the Court GRANTS Apple’s motion.
                                  24   I.     Background
                                  25          A.   Procedural History
                                  26            In December 2016, the Court held an eight-day jury trial. See Dkt. Nos. 406, 465.

                                  27   The jury returned a verdict for Conversant, finding that Apple infringed on both the ‘151

                                  28   patent and the ‘536 patent. See Dkt. No. 466. The Court denied Apple’s post-trial motions
                                           Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 2 of 11




                                  1    challenging the jury’s verdict, its award of damages, and motion for unenforceability. See
                                  2    Dkt. No. 501.
                                  3           Apple appealed. See Dkt. No. 506. On appeal, the Federal Circuit affirmed in part,
                                  4    reversed in part, and vacated in part. See Dkt. No. 528; see also Core Wireless Licensing
                                  5    S.A.R.L. v. Apple, Inc., 899 F.3d 1356 (Fed. Cir. 2018).1 Relevant here, the Federal Circuit
                                  6    affirmed the jury’s verdict as to Apple’s infringement of the ‘151 patent, but remanded to
                                  7    this Court on the single issue of “whether Nokia or [Conversant] inequitably benefited
                                  8    from Nokia’s failure to disclose, or whether Nokia’s conduct was sufficiently egregious to
                                  9    justify finding implied waiver without regard to any benefit that Nokia or [Conversant]
                                  10   may have obtained as a result of that misconduct.” Core Wireless, 899 F.3d at 1368–69.
                                  11        B.   Factual Background2
                                              U.S. Patent No. 6,477,151 (‘151 patent) describes a method in which mobile
Northern District of California




                                  12
 United States District Court




                                  13   devices communicate with base stations. See id. at 1358. Specifically, the ‘151 patent
                                  14   describes a method of synchronizing base stations with mobile devices using “continuous”
                                  15   transmissions from a base station to a mobile device. See id. at 1362. Jarkko Oksala, a
                                  16   Nokia employee, is the named inventor of the ‘151 patent. Id. at 1365. In 2011, Nokia
                                  17   assigned the ‘151 patent to Conversant. See Trial Tr. at 591:11–592:4.
                                  18          In 1997 and 1998, the European Telecommunications Standards Institute (“ETSI”),
                                  19   a standards-setting organization (“SSO”), was considering proposals to modify the General
                                  20   Packet Radio Service (“GPRS”) standard used in telecommunications. See id. ETSI
                                  21   required its members, which included Nokia, to “use its reasonable endeavours to timely
                                  22   inform ETSI of essential IPRs [intellectual property rights] it becomes aware of.” Id. The
                                  23   purpose of this disclosure requirement “was to permit the standards-setting decisionmakers
                                  24   to make an informed choice about whether to adopt a particular proposal.” Id. at 1367.
                                  25   ETSI members were required to disclose their patents and patent applications on particular
                                  26
                                  27   1
                                         While this appeal was pending, Core Wireless Licensing S.A.R.L. was renamed to
                                  28   Conversant Wireless Licensing S.A.R.L. See Dkt. No. 592 at 1.
                                       2
                                         This factual background is largely drawn from the Federal Circuit’s panel opinion.
                                                                                    2
                                             Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 3 of 11




                                  1    technology at the time they make a proposal, regardless whether that proposal is ultimately
                                  2    adopted. Id.
                                  3             On November 4, 1997, Oksala prepared an invention report for Nokia describing
                                  4    the synchronization method that would ultimately become the ‘151 patent. Id. at 1365; see
                                  5    also DX0115. Nokia submitted Oksala’s invention to ETSI for consideration in
                                  6    connection with the GPRS standard. Id. At the same time, Nokia filed a Finnish patent
                                  7    application based on that same invention. Id.
                                  8             ETSI rejected Nokia’s proposal in January 1998. Id. Instead, ETSI adopted a
                                  9    similar proposal by Ericsson, which described the same synchronization method except
                                  10   that it made the method “optional.” Id. In July 2002, Nokia finally disclosed to ETSI the
                                  11   Finnish patent application and its related U.S. patent application. Id.
                                       II.     Legal Standard
Northern District of California




                                  12
 United States District Court




                                  13            Even when a patent is otherwise valid, “[a] member of an open standard setting
                                  14   organization may . . . have impliedly waived its right to assert infringement claims against
                                  15   standard-compliant products.” Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336,
                                  16   1347–48 (Fed. Cir. 2011) (quoting Qualcomm Inc. v. Broadcom Corp. (“Qualcomm II”),
                                  17   548 F.3d 1004, 1019 (Fed. Cir. 2008)); see also Core Wireless, 899 F.3d at 1365.
                                  18            To succeed on an implied waiver claim in the SSO context, the accused infringer
                                  19   must first show by clear and convincing evidence that: “(1) the patentee had a duty of
                                  20   disclosure to the standard setting organization, and (2) the patentee breached that duty.”
                                  21   Hynix, 645 F.3d at 1348. Because implied waiver is an equitable defense, however, the
                                  22   doctrine “may only be applied in instances where the patentee’s misconduct resulted in
                                  23   [an] unfair benefit.” Core Wireless, 899 F.3d at 1368 (quoting Therasense, Inc. v. Becton,
                                  24   Dickinson & Co., 649 F.3d 1276, 1292 (Fed. Cir. 2011) (en banc)). Alternatively, implied
                                  25   waiver may also be found in cases of “egregious misconduct sufficient to justify the
                                  26   sanction of unenforceability of the patent at issue.” Id.
                                  27   III. Findings of Fact and Conclusions of Law
                                  28            On appeal, the Federal Circuit held that Nokia “had a duty to disclose its IPR no
                                                                                      3
                                         Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 4 of 11




                                  1    later than June 1998 [and] its later disclosure was clearly untimely and not sufficient to
                                  2    cure the earlier breach of its duty.” Id. Thus, the only question remaining is whether
                                  3    “inequitable consequence flowed from Nokia’s failure to disclose its patent application”
                                  4    such that the doctrine of implied waiver should prevent enforcement of the ‘151 patent. Id.
                                  5    Specifically, this Court must decide “whether Nokia or [Conversant] inequitably benefited
                                  6    from Nokia’s failure to disclose, or whether Nokia’s conduct was sufficiently egregious to
                                  7    justify finding implied waiver without regard to any benefit that Nokia or [Conversant]
                                  8    may have obtained as a result of that misconduct.” Id. at 1368–69.
                                  9        A.      Egregious Misconduct
                                  10            Apple argues that Nokia’s failure to disclose its IPR to ETSI was sufficiently
                                  11   egregious to justify implied waiver. Apple identifies three categories of evidence
                                       supporting their conclusion: (1) Nokia’s motivation for patenting Oksala’s invention; (2)
Northern District of California




                                  12
 United States District Court




                                  13   the timing of Nokia’s patent filing and ETSI proposal; and (3) Nokia’s delay in finally
                                  14   disclosing its IPR. See Dkt. No. 547-3.
                                  15            Because “[i]mplied waiver is an equitable doctrine, [it] ‘hinges on basic fairness.’”
                                  16   Core Wireless, 899 F.3d at 1368. As a result, “the remedy imposed by a court of equity
                                  17   should be commensurate with the violation.” Id. (quoting Columbus Bd. of Educ. v.
                                  18   Penick, 443 U.S. 449, 465 (1979)). Thus, it is not enough that Nokia committed
                                  19   misconduct; that misconduct must be “sufficiently egregious.” Id. at 1369.
                                  20            There is no bright-line rule for what constitutes “sufficiently egregious”
                                  21   misconduct. Cf. Therasense, 649 F.3d at 1293 (“equitable doctrines require some measure
                                  22   of flexibility”). Therasense provides a useful starting point. Cf. Core Wireless, 899 F.3d
                                  23   at 1368 (citing Therasense). There, the Federal Circuit “recognize[d] an exception” to the
                                  24   general rule that the defense of inequitable conduct required but-for proof of materiality
                                  25   “in cases of affirmative egregious misconduct.” Therasense, 649 F.3d at 1292. The court
                                  26   derived that exception from early Supreme Court cases dealing with the doctrine of
                                  27   unclean hands involving perjury, bribery, and manufacture and suppression of evidence.
                                  28   Id. at 1292–93 (citing Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S.
                                                                                       4
                                         Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 5 of 11




                                  1    806, 816 – 20 (1945); Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 240
                                  2    (1944); Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 243 (1933)); see also
                                  3    Apotex Inc. v. UCB, Inc., 763 F.3d 1354, 1362 (Fed. Circ. 2014) (finding “particularly
                                  4    significant and inexcusable the fact that [the inventor] arranged for the preparation and
                                  5    submission of an expert declaration containing false statements instrumental to issuance of
                                  6    the patent.”). This exception was necessary to give courts sitting in equity “sufficient
                                  7    flexibility to capture extraordinary circumstances.” Id. at 1293.
                                  8           As explained above, the Federal Circuit found that Nokia “had a duty to disclose its
                                  9    IPR no later than June 1998 [and] its later disclosure was clearly untimely and not
                                  10   sufficient to cure the earlier breach of its duty.” Core Wireless, 899 F.3d at 1368. Thus,
                                  11   Nokia’s failure to disclose its IPR was misconduct. The Court FINDS, however, that
                                       Nokia’s misconduct was not egregious or extraordinary.
Northern District of California




                                  12
 United States District Court




                                  13          As Therasense and its progeny make clear, egregious misconduct is a high bar.
                                  14   Misconduct is “egregious” in cases where the patent holder or applicant makes affirmative
                                  15   false statements or otherwise attempts to actively mislead relevant decision-makers. See,
                                  16   e.g., Apotex, 763 F.3d at 1362; Intellect Wireless, Inc. v. HTC Corp., 732 F.3d 1339, 1343–
                                  17   44 (Fed. Cir. 2013) (“[F]iling a false affidavit is exactly the sort of ‘affirmative act[] of
                                  18   egregious misconduct’ that renders the misconduct ‘material.’”). Here, by contrast, Nokia
                                  19   made no similarly false statements, but simply failed to disclose its IPR. Cf. Skedco, Inc.
                                  20   v. Strategic Operations, Inc., 287 F. Supp. 3d 1100, 1144 n.15 (D. Or. 2018) (questioning
                                  21   application of “egregious misconduct” exception to cases of omission).
                                  22          Apple points to Oksala’s invention report as evidence of egregiousness. That report
                                  23   shows that Oksala’s manager did not initially view Oksala’s invention as high-value and
                                  24   did not recommend Nokia pursue a patent. See DX0115 at 4. However, Nokia
                                  25   nonetheless applied to patent Oksala’s invention and that method was ultimately adopted
                                  26   by ETSI, not through Nokia’s efforts, but through Ericsson’s proposal. It may well be that
                                  27   Nokia simply disagreed with Oksala’s manager’s initial assessment. After all, Ericsson
                                  28   seemingly arrived at a similar method and deemed it sufficiently worthy of consideration
                                                                                       5
                                         Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 6 of 11




                                  1    to include in their own ETSI proposal. Put simply, Apple has not shown by clear and
                                  2    convincing evidence that Nokia had an improper motive when it applied to patent and
                                  3    propose to ETSI Oksala’s invention despite the initially lukewarm assessment of the
                                  4    invention.
                                  5           Likewise, Apple has not shown by clear and convincing evidence that Nokia’s
                                  6    simultaneous patent application and ETSI proposal was nefarious and not merely
                                  7    convenient. Oksala’s invention report was created on November 4, 1997. See Trial Tr. at
                                  8    232:14–19. Nokia applied to patent that invention a week later on November 11, 1997
                                  9    (see DX0076 at 2), and submitted its ETSI proposal that same week (see Trial Tr. at
                                  10   1426:23–1427:3). It is unclear, however, why this timing is suspicious and Apple offers
                                  11   no evidence to explain.
                                              Closer to the mark is Nokia’s four-year delay in disclosing its IPR. But Apple has
Northern District of California




                                  12
 United States District Court




                                  13   not shown by clear and convincing evidence that this delay was egregious. Qualcomm
                                  14   provides a useful comparison. See Qualcomm, Inc. v. Broadcom Corp. (“Qualcomm I”),
                                  15   539 F. Supp. 2d 1214 (S.D. Cal. 2007) aff’d in part & rev’d in part by Qualcomm II, 548
                                  16   F.3d at 1022, 1026 (affirming district court’s finding of implied waiver, but vacating the
                                  17   scope of the district court’s unenforceability remedy).
                                  18          There, the district court applied the implied waiver doctrine to render Qualcomm’s
                                  19   video compression patents unenforceable. Qualcomm II, 548 F. 3d at 1008. The court
                                  20   found “that Qualcomm and its employees orchestrated a plan to ignore Qualcomm’s duty
                                  21   to disclose [its] patents to the JVT[,]” the SSO responsible for the standard in question.
                                  22   Qualcomm I, 539 F. Supp. 2d at 1228. In particular, the court documented extensive
                                  23   communications between various Qualcomm employees conspiring to “extend”
                                  24   Qualcomm’s patents to cover the standard at issue when the patents “almost exclusively”
                                  25   referred to different material. The court also noted communication by Qualcomm
                                  26   employees recommending that Qualcomm “lobby[] [its] technology in the appropriate
                                  27   forums.” Id. at 1228–29. Moreover, Qualcomm failed to disclose its patents to the SSO
                                  28   until after it initiated its lawsuit against Broadcom. Id. at 1228.
                                                                                      6
                                         Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 7 of 11




                                  1           By contrast, there was no similar evidence here. While Qualcomm conspired to
                                  2    “extend” its pre-existing patents, which, in the words of its own employees, covered
                                  3    “almost exclusively” different material, Nokia sought to patent a wholly new invention.
                                  4    Qualcomm’s manipulation of its intellectual property made its nondisclosure particularly
                                  5    exceptional and therefore egregious. But here, Apple’s characterization of Nokia’s
                                  6    motivation to patent Oksala’s invention as nefarious is not persuasive. There simply is not
                                  7    clear and convincing evidence of egregiousness.
                                  8           Apple also cites Momenta Pharmaceuticals, Inc. v. Amphastar Pharmaceuticals,
                                  9    Inc., 298 F. Supp. 3d 258 (D. Mass. 2018) in support of its position. Momenta is likewise
                                  10   distinguishable. First, the Court notes that Momenta did not specifically address the
                                  11   implied waiver doctrine’s equitable considerations. See id. at 264 (describing two-pronged
                                       test for implied waiver requiring duty and breach). It is not clear whether the district court
Northern District of California




                                  12
 United States District Court




                                  13   applied implied waiver because Momenta engaged in egregious misconduct or because it
                                  14   obtained an unjust benefit. In any case, Momenta engaged with more egregious facts.
                                  15          Momenta held a patent in “a set of manufacturing quality control processes that
                                  16   ensure that each batch of generic enoxaparin[,]” drug used to prevent blood clots, includes
                                  17   specific sugar chains. Id. at 262. When the United States Pharmacopeia (“USP”) sought
                                  18   to incorporate Momenta’s patented method into the standard for formulating enoxaparin,
                                  19   Momenta not only failed to disclose its ownership of the patent, but also “asked the USP to
                                  20   request that [a different pharmaceutical company] affirmatively abandon its patent that
                                  21   might cover [the standard] instead of simply allowing it to lapse.” Id. at 267. Similar
                                  22   evidence is not present here.
                                  23          In short, Nokia’s failure to disclose its IPR to ETSI was undoubtedly misconduct.
                                  24   But that misconduct does not clearly and convincingly rise to the level of “affirmative
                                  25   egregious misconduct” required. Therasense, 649 F.3d at 1292.
                                  26       B.    Inequitable Benefit
                                  27          Apple next argues that Conversant obtained unjust benefits from Nokia’s
                                  28   misconduct, justifying unenforceability under the implied waiver doctrine. In particular,
                                                                                     7
                                         Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 8 of 11




                                  1    Apple contends that Conversant obtained benefits in the form of licensing fees and by
                                  2    increasing its leverage over industry participants who must produce standards-compliant
                                  3    products. See Dkt. No. 547-3.
                                  4           “[I]n some circumstances courts have held that an equitable defense will not be
                                  5    recognized if the offending party did not gain a benefit from its wrongdoing.” Core
                                  6    Wireless, 899 F.3d at 1368 (citing Therasense, 649 F.3d at 1292). Because the implied
                                  7    waiver doctrine can render a patent unenforceable, the doctrine “should only be applied in
                                  8    instances where the patentee’s misconduct resulted in [an] unfair benefit.” Id. (quoting
                                  9    Therasense, 649 F.3d at 1292) (alterations in original). If the patentee obtained “an unjust
                                  10   advantage” or “an undeserved competitive advantage,” the implied waiver doctrine may
                                  11   justify a sanction of unenforceability of the patent at issue. Id.
                                              Here, Nokia and Conversant have obtained such an unfair competitive advantage.
Northern District of California




                                  12
 United States District Court




                                  13   The ‘151 patent became standards-essential when ETSI incorporated the method into the
                                  14   GPRS standard, allowing Conversant to extract licenses from industry participants. At
                                  15   trial, John Lindgren, Conversant’s CEO, testified that Conversant licensed the ‘151 patent
                                  16   as part of its patent portfolio to numerous third parties, including Microsoft, Sony, and
                                  17   Ericsson. See Trial Tr. at 606:18–23. And Nokia’s patent licensing offer to Apple states
                                  18   that its essential patent families, which includes the ‘151 patent, commands substantial
                                  19   royalties. See PX0560 at 1–3. This undeserved competitive advantage is further bolstered
                                  20   by the fact that the ‘151 patent is essential. Cf. Core Wireless, 899 F.3d at 1367 (“[T]here
                                  21   is no ground for dispute that Nokia’s proposal, if adopted, would have made [the ‘151]
                                  22   patent standards-essential.”). As Lindgren recognized, “[s]tandards-essential patents
                                  23   cannot be ‘designed around’ and must be licensed by anyone using the standard.” See
                                  24   PX0561 at 21.
                                  25          Conversant raises several arguments against a finding of an inequitable benefit.
                                  26   First, Conversant argues that its ‘151 patent is not essential because ETSI did not accept
                                  27   Nokia’s proposal and incorporated Ericsson’s proposal instead. The Federal Circuit,
                                  28   however, all but held that the ‘151 patent was essential to the GPRS standard. “Oksala . . .
                                                                                      8
                                          Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 9 of 11




                                  1    explained the difference between [Nokia’s] proposal and Ericsson’s by pointing out that
                                  2    Ericsson’s proposal is different only because it made his idea ‘optional.’” Core Wireless,
                                  3    899 F.3d at 1367. The patented method, however, was only optional for base stations;
                                  4    mobile devices were required to have the capability to operate in accordance with the
                                  5    patented method. Indeed, the jury found, and the Federal Circuit affirmed, that Apple’s
                                  6    devices infringed the ‘151 patent because they were configured to operate in accordance
                                  7    with the patented method. As the Federal Circuit explained:
                                  8           “[I]nfringement is not avoided merely because a non-infringing mode of
                                  9           operation is possible.” z4 Techs., Inc. v. Microsoft Corp., 507 F.3d 1340,
                                  10          1350 (Fed. Cir. 2007); see also VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d
                                  11          1308, 1322 (Fed. Cir. 2014). To take a simple example, a patent that claims
                                              an automobile configured to operate in third gear would be infringed by an
Northern District of California




                                  12
 United States District Court




                                  13          automobile that is configured to operate in first, second, and third gears. The
                                  14          automobile is at all times configured to operate in any one of its possible
                                  15          gears, including the infringing one, even if the automobile is never driven in
                                  16          the infringing gear. Similarly, claim 14 [of the ‘151 patent] is satisfied as
                                  17          long as Apple’s devices are configured to operate in a mode that receives a
                                  18          TAV only once per multi-frame structure and uses it for all channels.
                                  19   Id. at 1363. In short, the ‘151 patent was essential because industry participants must
                                  20   design their devices to be compatible with the patented method. Cf. Momenta, 298 F.
                                  21   Supp. 3d at 268 (“[T]he fact that the jury found that the [defendant] . . . infringe[d] the . . .
                                  22   patent supports an inference that use of the invention disclosed by the . . . patent
                                  23   ‘reasonably might be necessary to comply with [the standard].”).
                                  24          Next, Conversant argues that its commitment to fair, reasonable, and non-
                                  25   discriminatory (“FRAND”) licensing of its patents means that it could not have obtained
                                  26   an inequitable benefit. The Court disagrees; whether Conversant offered FRAND terms is
                                  27   beside the point. The issue is whether Conversant should have been able to request a
                                  28   license at all. A FRAND license may be inequitable if the licensing party was forced to
                                                                                       9
                                         Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 10 of 11




                                  1    obtain the license. Cf. Qualcomm II, 548 F.3d at 1021 (“Forcing a party to accept a license
                                  2    and pay whatever fee the licensor demands . . . are significant burdens.”). If the ‘151
                                  3    patent was not essential, third parties may not have been required to obtain a license,
                                  4    regardless whether the license was on FRAND terms.
                                  5           Third, Conversant argues that Apple failed to specifically trace any licensing
                                  6    revenue to the ‘151 patent. This argument is unpersuasive. Lindgren testified at trial that
                                  7    “it is rare for companies to take licenses to individual enumerated patents.” Trial Tr. at
                                  8    607:1–2. Requiring proof that a particular patent conferred specific monetary benefits
                                  9    would ignore that common practice. Rather, the Court infers from the fact that Conversant
                                  10   specifically identified the ‘151 patent for enforcement that the ‘151 patent has significant
                                  11   worth. Furthermore, the benefit conferred by the ‘151 patent was not limited to licensing
                                       revenue. As Nokia recognized, the value of each standards-essential patent lay not only in
Northern District of California




                                  12
 United States District Court




                                  13   revenue attributable to it, but also in increasing Nokia’s leverage by bolstering its patent
                                  14   portfolio. See PX0603 at 7.
                                  15          Finally, Conversant asserts that Apple has not met their burden because they failed
                                  16   to connect their nondisclosure with the inequitable benefit. Such but-for proof, however, is
                                  17   not required. Nokia’s failure to disclose its IPR deprived ETSI members the opportunity
                                  18   to make a fully informed decision as to the technical solution for the GPRS standard. See
                                  19   Core Wireless, 899 F.3d at 1366. Nokia and Conversant cannot now “rely on the effects of
                                  20   its misconduct to shield it from the application of the equitable defense of implied waiver.”
                                  21   Qualcomm II, 548 F.3d at 1021. In any case, Dr. Michael Walker, former Chairman of the
                                  22   Board of ETSI, testified that ETSI members are incentivized to choose technical solutions
                                  23   that are free of licensing costs. See Trial Tr. at 1420:2–14. Dr. Walker’s testimony
                                  24   suggests that, had Nokia disclosed its IPR, there was a reasonable possibility that the ‘151
                                  25   patent would not have been incorporated into the GPRS standard.
                                  26          In sum, although Nokia’s conduct before ETSI was not egregious, Nokia’s failure to
                                  27   disclose its IPR allowed Nokia and Conversant to inequitably benefit from that
                                  28   misconduct.
                                                                                     10
                                         Case 5:15-cv-05008-NC Document 575 Filed 05/10/19 Page 11 of 11




                                  1        C.      Scope of Remedy
                                  2             Unenforceability remedies must be “properly limited in relation to the underlying
                                  3    breach.” Qualcomm II, 548 F.3d at 1026. In the SSO context, unenforceability remedies
                                  4    must be limited to the relevant standards. See id. at 1026.
                                  5             The ‘151 patent was incorporated into the GPRS standard as a result of Nokia’s
                                  6    nondisclosure. Accordingly, the Court FINDS that Conversant has implicitly waived its
                                  7    rights to enforce the ‘151 patent against products practicing the GPRS standard.
                                  8    IV. Conclusion
                                  9             The Court GRANTS Apple’s motion for unenforceability. The Court FINDS that
                                  10   Conversant has implicitly waived its rights to enforce the ‘151 patent and its continuations,
                                  11   continuations-in-part, divisions, reissues, or any other derivatives of the ‘151 patent against
                                       products practicing the GPRS standard, including the accused Apple products.
Northern District of California




                                  12
 United States District Court




                                  13            IT IS SO ORDERED.
                                  14
                                  15   Dated: May 10, 2019                        _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  16                                                    United States Magistrate Judge
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     11
